IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                            NOS. AP- 77,056, 77,057, 77,058


                        CRAIG ROSS SHEPHARD, Appellant
                                    v.
                          THE STATE OF TEXAS



                  ON APPEAL FROM DENIAL OF BAIL
   CAUSE NOS. 1383239, 1461069, 1461070 IN THE 185TH DISTRICT COURT
                        FROM HARRIS COUNTY

       Per curiam.

                                        ORDER




       On March 13, 2015, Appellant was arrested and jailed for the offenses of

possession of a prohibited weapon and possession of a controlled substance. He is also

being held on a motion to adjudicate guilt for the offense of possession of a controlled

substance. On March 19, 2015, the trial court granted the State’s motion to deny bail for

these offenses pursuant to Article 1, Section 11a of the Texas Constitution. Appellant has

appealed the trial court’s decision. See Tex.R.App.P. 31.1. Accordingly, we order the
parties to brief the issue concerning the determination to deny bail under Art. 1, § 11a.

Briefs shall be filed with this Court on or before May 6, 2015.

Filed: April 30, 2015
Do not publish